Citation Nr: 0020197	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  99-06 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a low 
back disorder, prior to October 5, 1998.

2.  Entitlement to a disability rating greater than 40 
percent for a low back disability, subsequent to October 5, 
1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from May 1986 to April 1998.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
herniated nucleus pulposus at the L4-L5 and L5 - S1 levels 
with degenerative joint disease of the lumbosacral spine 
(hereinafter "low back disability") and assigned a 
10 percent disability rating, effective April 3, 1998, the 
day following the veteran's discharge from active service.  
Thereafter, the veteran moved to Kentucky, and his claim was 
forwarded to the Board from the Louisville, RO.

By rating decision dated in July 1999 a 40 percent disability 
rating was assigned for the low back disability, effective 
October 5, 1998.  

Of record is a rating decision dated in October 1999 in which 
service connection for respiratory problems, headaches, 
tender/painful knot in the head, aching joints, skin 
problems, and eye problems, all as chronic disabilities 
resulting from an undiagnosed illness was denied.  A notice 
of disagreement with the rating decision is not of record.  
This matter is, therefore, not for consideration by the Board 
at this time.  


FINDINGS OF FACT

1.  Prior to October 5, 1998, manifestations of the low back 
disability included magnetic resonance imaging showing 
herniated nucleus pulposus with the L4-L5 and L4 - S1 levels 
and a CAT scan showing degenerative joint disease. 

2.  Prior to October 5, 1998, the veteran had a full range of 
motion of the low back with no tenderness.  The musculature 
was symmetrical and well developed with good tone and 
strength.  Neurologic testing was essentially unremarkable. 

3.  Subsequent to October 5, 1998, manifestations of the low 
back disability included pain to palpation, motion 
restriction with pain, and positive straight leg raising at 
30 degrees bilaterally with pain. 

4.  There has been no evidence of a fractured vertebra with 
deformity, or complete bony fixation (ankylosis) of the spine 
at any time during the appeal period.  


CONCLUSIONS OF LAW

1.  A rating greater than 10 percent for the service-
connected low back disability prior to October 5, 1998, is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5292, 5293, 5295 (1999).

2.  The criteria for a rating in excess of 40 percent for a 
low back disability subsequent to October 5, 1998, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010, 5292, 5293, 5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).  Upon review 
of the entire record, the Board concludes that all relevant 
facts have been developed and that no further duty to assist 
the veteran is required.


Factual Background

A review of the service medical records includes a medical 
evaluation board report in September 1997.  It was indicated 
that in 1994 the veteran was helping to push a fellow 
soldier's car out of the snow at which time he felt a sudden 
pop and experienced a sudden onset of low back pain.  After 
about three days of bed rest he did well until June 1995 when 
he began to experience constant back pain.  He underwent 
physical therapy for about one year and had a series of three 
injections of epidural steroids which alleviated his symptoms 
for one week.  

On examination he showed decreased range of motion with 
flexion to about 18 inches from the floor to his fingertips 
at which point it became painful.  He had about 10 degrees of 
extension.  Side bending was to about 30 degrees at which 
time it became painful in both directions.  There was 
negative straight leg raising bilaterally.  Motor testing was 
5/5 throughout.  Deep tendon reflexes were two plus 
throughout.  Pulses were symmetric.  There was a subjective 
decrease in sensation to pinprick along the medial aspect of 
both feet and lower legs and a stocking distribution starting 
about 6 centimeters below the knee bilaterally.  

Magnetic resonance imaging (MRI) in April 1996 and a CT scan 
of the lumbar spine in May 1996 showed degenerative disc 
disease of the L4-L5 and L5-S1 levels.  

On VA examination in October 1997, the veteran stated that 
his back pain increased with activity and that he experienced 
stiffness in the morning.  Clinical evaluation revealed that 
the back was symmetrical with a full range of motion.  There 
was no costovertebral ankle tenderness.  The vertebrae were 
midline and were nontender on palpation.  The musculature was 
essentially symmetrical and well developed, with good tone 
and strength.  On neurologic examination, gait, posture, and 
balance were described as normal.  Deep tendon reflexes were 
1 to 2 plus/4.  Cranial nerves appeared intact.  Romberg's 
testing was negative.  Vibratory testing appeared intact.  
Point-to-point testing and rapid rhythmic movements were 
normal.  He was able to walk heel to toe.  He was also able 
to stand and walk on his heels and toes and stand and hop on 
one foot.  The diagnoses were herniated nucleus pulposus of 
the L4-L5 and L5-S1 levels and degenerative joint disease of 
the lumbosacral spine.  

In an August 1998 rating decision, the RO granted service 
connection for low back disability and assigned a 10 percent 
evaluation, effective April 3, 1998, the day following the 
veteran's discharge from service. 

Of record are reports of two outpatient visits in March 1999 
at which time it was indicated the veteran was using a TENS 
unit and was satisfied with its performance.  

On VA examination in May 1999, there was pain to palpation of 
the lumbosacral spine and the paraspinal muscles of the 
lumbosacral region.  No muscle spasms were elicited.  Forward 
flexion of the spine was from 0 to 35 degrees, while 
extension was from 0 to 15 degrees.  Both were done with pain 
and grimacing.  Lateral bending was from 0 to 25 degrees and 
rotation was from 0 to 45 degrees bilaterally, with stated 
pain.  A diagnosis pertaining to the low back was not made.  

An electromyogram study conducted by VA in May 1999 showed no 
evidence of myopathy, neuropathy, plexopathy, radiculopathy, 
or myelopathy. 

In July 1999, the RO increased the rating for the service-
connected low back disability to 40 percent, effective 
October 5, 1998.  

Received in September 1999 was a report of Gulf War 
examination conducted by VA in June 1998.  At that time, the 
veteran reported that on a pain scale of 1 through 10, with 
10 being the worst pain, his level of pain was a 5.  He 
stated it was aggravated by sitting for more than 25 minutes 
and walking for more than one-quarter mile.  On examination, 
forward flexion was to 50 degrees, backward extension was to 
20 degrees, right and left lateroflexion was to 30 degrees, 
right and left rotation was to 35 degrees.  All movements 
were accompanied by pain.  Neurologic examination was 
unremarkable.  The pertinent diagnosis was degenerative joint 
disease of the lumbar spine.  

Analysis

I.  Rating in Excess of 10 Percent Prior to October 5, 1998

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
disabilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-06 (1995). 

Pertinent regulations do not require that all cases show all 
findings specified by the rating schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991). 

In the instant case, the RO has provided staged ratings for 
discrete intervals between the period under appellate review.  
It is evident that the rating actions reflect the RO has 
contemplated all the relevant evidence of record.  While the 
RO characterized the issue as an increased rating, the 
substantive adjudicative considerations set forth in 
Fenderson v. West, 12 Vet. App. 119 (1999) have been set 
aside by the RO's adjudicative process.  

Prior to October 5, 1998, the RO evaluated the veteran's low 
back disorder as 10 percent disabling under the provisions of 
Diagnostic Code 5010, pertaining to traumatic arthritis, and 
Diagnostic Code 5293, pertaining to the evaluation of 
intervertebral disc syndrome.  Traumatic arthritis is 
evaluated as degenerative arthritis under Diagnostic Code 
5003.  Degenerative arthritis is in turn rated on the basis 
of limitation of motion, under the diagnostic code for the 
affected joint.

Under Code 5293, a 10 percent evaluation is assigned when 
intervertebral disc syndrome is mild.  A 20 percent 
evaluation is for assignment when the disc syndrome is 
moderate with recurring attacks.  When the disability is 
severe, with recurring attacks with intermittent relief, a 
40 percent rating is in order.  A maximum schedular 
evaluation of 60 percent is for application when the 
intervertebral disc syndrome is pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

In the alternative, the low back disability may be rated 
based on limitation of motion.  Diagnostic Code 5292 provides 
a 10 percent evaluation when there is motion restriction of 
the lumbar spine which is slight.  A 20 percent evaluation is 
for assignment where there is moderate motion restriction, 
while the maximum rating of 40 percent is for assignment when 
there is severe motion restriction.  38 C.F.R. § 4.71a, Code 
5292.  

The Board notes that VA has determined that intervertebral 
disc syndrome involves loss of range of motion.  VAOGCPREC 
36-97.  Therefore, because Code 5293 encompasses limitation 
of motion as well as other symptoms, the Board finds that the 
veteran's low back disorder is most appropriately evaluated 
under Code 5293.  Assigning separate ratings on the basis of 
both limitation of motion and other symptoms, such as those 
set forth in Diagnostic Code 5293, would be inappropriate.  
38 C.F.R. § 4.14.  However, the veteran would be entitled to 
a separate disability rating for separate segments of the 
spine if ankylosis or limitation of motion involves more than 
one segment of the spine as defined in a note under 
Diagnostic Code 5285.  38 C.F.R. § 4.71a, Diagnostic Code 
5285 (note).

In looking at the question of whether evaluation under 
Diagnostic Code 5293 would result in an increased evaluation 
prior to October 5, 1998, the Board notes that there must be 
shown to be moderate intervertebral disc syndrome.  However, 
when the veteran was accorded an examination by VA in October 
1997, it was specifically indicated the back was symmetrical 
with a full range of motion.  There was no tenderness and the 
musculature was described as well developed with good tone 
and strength.  Neurologic testing was essentially 
unremarkable at that time.  While magnetic resonance imaging 
and CAT scans done in 1996 showed herniated nucleus pulposus 
and degenerative joint disease involving the lumbosacral 
spine, these were clearly not productive of any appreciable 
functional impairment.  

In his notice of disagreement dated October 5, 1998, the 
veteran argued that the VA examiner did not follow proper 
guidelines by failing to address pain on range of motion 
testing.  However, a review of the report of the examination 
reflects otherwise as the examiner stated there was a full 
range of motion of all joints, to include the back, and noted 
the back was also nontender.  

The low back disability may also be rated under Diagnostic 
Code 5295.  A 10 percent evaluation requires characteristic 
pain on motion.  A 20 percent evaluation is assigned if the 
symptoms are muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in a standing position.  
The maximum rating of 40 percent is assigned for severe 
lumbosacral strain characterized by listing of the whole 
spine to one side, positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

The Board has reviewed the evidence of record and finds that 
a rating in excess of 10 percent for the residual low back 
disability prior to October 5, 1998, is not warranted.  As 
noted above, in accordance with Diagnostic Code 5292 a 
20 percent rating applies if the disorder is manifested by 
motion restriction which is moderate in degree.  The record 
shows that at the time of the 1997 VA examination, there was 
no motion restriction. 

An evaluation in excess of 10 percent under Diagnostic Code 
5295 would require a showing of at least muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position.  At the time of the 1997 
VA examination, there was no postural abnormality indicated 
and there was no fixed deformity noted.  Further, no muscle 
spasm was detected.  Abnormal mobility was not reported 
either.  Accordingly, the veteran would not be entitled to an 
evaluation of 20 percent or more under Diagnostic Code 5295 
for that same time frame. 

An evaluation of 20 percent under Diagnostic Code 5293 would 
require that the veteran have moderate intervertebral disc 
syndrome with recurring attacks.  However, the evidence for 
the time frame prior to October 5, 1998, does not show 
impairment more than moderately incapacitating and the Board 
is, therefore, unable to conclude that the veteran had more 
than mild intervertebral disc disease during that time frame.  

The veteran could have received an increased evaluation under 
any of the aforementioned diagnostic codes for additional 
limitation of motion resulting from functional impairment.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.  However, as noted above the 1997 VA examination did 
not show any motion restriction and there was no reference to 
pain on motion testing.  Further, the medical evidence did 
not show atrophy or other evidence of disuse of the back 
prior to October 1998.  In sum, the Board finds that the 
veteran is not entitled to a disability rating in excess of 
10 percent for his low back disability prior to October 5, 
1998.  

As the Board concludes that the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107. 

II.  Rating in Excess of 40 Percent Subsequent to October 5, 
1998.

The Board notes that the claims file does not contain any 
diagnosis of ankylosis of the spine.  In the absence of 
ankylosis, the Board may not rate the service-connected low 
back disability as ankylosis.  See Johnston v. Brown, 10 Vet. 
App. 80 (1997).  Consequently, an increased schedular rating 
is not warranted for the service-connected low back 
disability under Code 5286 which provides for a 60 percent 
rating when there is ankylosis of the spine at a favorable 
angle (38 C.F.R. § 4.71a, Code 5286), or under Code 5289 
which provides for a 50 percent rating when there is 
unfavorable ankylosis of the lumbar spine.  38 C.F.R. 
§ 4.71a, Code 5289.  

The Board also notes that there is no evidence of record 
showing demonstrable deformity due to fracture involving the 
low back.  There being no demonstrable vertebral deformity 
due to fracture, a 10 percent rating may not be added to the 
rating already in place for limitation of motion.  
Furthermore, the service-connected low back disability does 
not contemplate either neck involvement or involvement to the 
extent contemplated by a 100 percent rating under Diagnostic 
Code 5285, such as cord involvement requiring long leg 
braces.  Consequently, an increased schedular rating is not 
warranted for the low back disability under Diagnostic 
Code 5285.  

The Board next looks at the question of whether an evaluation 
under Diagnostic Code 5293 might result in an increased 
evaluation.  For an increased evaluation, there must be 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrated muscle spasms, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
The evidence in this case subsequent to October 5, 1998, has 
not shown the presence of any appreciable neurological 
abnormality.  Indeed, electromyogram testing accorded the 
veteran in May 1999 showed no evidence of any myopathy, 
neuropathy, plexopathy, radiculopathy, or myelopathy.  Thus, 
no more than severe recurring attacks, with intermittent 
relief as the result of intervertebral disc syndrome is 
demonstrated. 

The Board does not find that the objective clinical evidence 
warrants an evaluation in excess of 40 percent due to 
functional impairment manifested by weakness or other related 
symptomatology of the low back, to include decreased 
endurance, excess fatigability, and incoordination.  There is 
no competent credible evidence at this time suggesting that 
the back disability results in symptoms that would warrant a 
schedular evaluation in excess of 40 percent under 38 C.F.R. 
§§ 4.40 and 4.45, or the applicable diagnostic codes.  The 
current low back symptomatology is best represented by the 40 
percent schedular evaluation under Diagnostic Code 5293 and, 
therefore, the 40 percent evaluation is continued.  

As the Board concludes that the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107. 


ORDER

A disability rating greater than 10 percent for a low back 
disorder before October 5, 1998, is denied. 

A disability rating greater than 40 percent for a low back 
disorder from October 5, 1998, is denied.  


		
JOHN Z. JONES
Acting Member, Board of Veterans' Appeals

	




 


